COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  ELIZABETH VARGAS VEGA,                           §               No. 08-22-00153-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §           County Criminal Court No. 2

  THE STATE OF TEXAS,                              §             of El Paso County, Texas

                         State.                    §               (TC# 20210C01424)

                                              §
                                            ORDER

        The reporter’s record was due to be filed on September 6, 2022. On September 1, 2022
and September 19, 2022, Deborah J. Bradley, Official Court Reporter for County Criminal Court
No. 2 of El Paso County, advised the Court that she has not received arrangement for the reporter’s
record. Also, pending before the Court is Appellant’s motion for provision of the reporter’s record.
Before the Court considers the motion, it will be necessary for the trial court to conduct a hearing.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant is entitled to a reporter’s record without cost to Appellant. Counsel is to make
satisfactory arrangements with the Court Reporter within 10 days after the trial court’s decision.
The trial court shall forward its findings to the County Clerk of El Paso County, Texas, on or
before October 12, 2022. The County Clerk shall prepare and forward a supplemental clerk’s
record containing the trial court’s findings and forward the same to this Court on or before October
22, 2022. Further, the trial court’s reporter shall prepare, certify, and file the record of the trial
court proceedings with this Court on or before October 22, 2022.

       IT IS SO ORDERED this 22nd day of September, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.